UNITED STATES DISTRICT COURT
                                                                          FOR THE DISTRICT OF COLUMBIA

   CC/DEVAS (MAURITIUS) LTD., et al.,

                        Petitioners,

   v.                                                                                                              Case No. 1:21-cv-106-RCL

   REPUBLIC OF INDIA,

                        Respondent.


                                                                                         MEMORANDUM OPINION

                     Petitioners CC/Devas (Mauritius) Ltd. ("CC/Devas"), Telcom Devas Mauritius Limited

 ("Telcom Devas"), and Devas Employees Mauritius Private Limited ("DEMPL") have petitioned

 this Court to confirm and enforce a roughly $111.3 million arbitral award against the respondent,

 the Republic of India ("India"). See generally Pet., ECF No. 1. At the same time, India has filed

 lawsuits in the Netherlands to set aside this award. See Claassens & Verkerk Deel.                                                           ,r,r 3-5,
 ECF No. 35. India moved to dismiss this petition or, alternatively, to stay these proceedings until

the conclusion of the Dutch set-aside proceedings. Mot. to Dismiss, ECF No. 15; Mot. to Stay,

ECF No. 14. Petitioners challenged both motions in separate responses. See Pet'rs' Resp. to

 Resp't's Mot. to Stay ("Stay Resp."), ECF No. 24; Pet'rs' Resp. to Resp't's Mot. to Dismiss

 ("MTD Resp."), ECF No. 23. India filed separate replies for both motions. Reply Mem. in Supp.

 of Mot. to Stay ("Stay Reply"), ECF No. 31; Reply Mem. in Supp. of Mot. to Dismiss ("MTD

 Reply"), ECF No. 32. After considering the parties' briefing, relevant exhibits, and applicable
• .•-:   • •.., __ . . . •   ,.   ··, . . • • , , , ,   •   •   .·,.   , ..•.   ·,.,. • • , .   •,«,a,,t,,,¥




 law, the Court finds that India has demonstrated a pressing need for a temporary stay. India's

 motion to stay will be GRANTED.




                                                                                                               1
                                          I.      BACKGROUND
           This case involves a contract dispute between Devas Multimedia Private Limited

("Devas") and Antrix Corporation Limited ("Antrix"), two Indian companies. Devas sought to

provide broadband wireless access and audiovisual services across India's rural areas through

satellite communications. Pet. ,r,r 2-4. In January 2005, Devas entered an agreement with Antrix

(the "Devas-Antrix Agreement" or the "Agreement") to pursue this goal. Id.                 ,r,r 20, 22.   Antrix is

wholly owned by the Indian government-it serves as the "marketing arm" of the Indian

Department of Space ("DOS") and as a commercial entity within the Indian Space Research

Organization ("ISRO"). Id.         ,r,r 20-21.   Antrix agreed to build, operate, and launch two ISRO

satellites and to lease Devas a portion of the "S-band" of the electromagnetic spectrum to use for

broadcasting. Id.   ,r 22.   Between 2005 and 2011, Devas "assembled a world class team of experts"

in satellite communications and conducted trials in India, Germany, and China. Id. ,r 4. Petitioners

in this action-CC/Devas, Telcom Devas, and DEMPL 1-collectively injected millions of dollars

into Devas during this period to assist with satellite reservation fees and other business expenses.

Id.   ,r 23.
           But the momentum behind the Devas-Antrix Agreement came to a screeching halt. In

February 2011, the Indian Cabinet Committee on Security ("CCS") announced the termination of

the Agreement. Id.      ,r 32.   The CCS reasoned that the Indian government could no longer lease

S-band frequencies to Devas because of "increased demand" in that range "for national needs."

Id. Antd~ terrI1inate~. th~ A.:~eeme.n.!,~ few days later. Id. Without the Agreement, Devas's

business and petitioners' investments "[were] completely destroyed." Id.              ,r 33.


1 Each petitioner is an entity incorporated in Mauritius, though CC/Devas and Telcom Devas are affiliated with two

American-based venture-capital firms. Pet. ,r,r 14, 34.

                                                        2
         Facing the loss of their investments, petitioners commenced international arbitration. They

alleged violations of a bilateral investment treaty between Mauritius and India (the "Mauritus-

India Treaty"). 2 On July 25, 2016, a three-member tribunal of the Permanent Court of Arbitration

in The Hague (the "Tribunal") issued a decision on the merits of petitioners' arbitration (the

"Merits Award"). Merits Award, ECF No. 1-5. The Tribunal held that India breached the

Mauritius-India Treaty by annulling the Devas-Antrix Agreement. Id.                        ,r 48.   Next came the

quantum of damages. The parties submitted additional briefing and evidence on damages during

2017 and 2018, culminating in a days-long hearing before the Tribunal. Id.                 ,r,r 51-52.   On October

13, 2020, the Tribunal issued a decision (the "Quantum Award") finding that petitioners were

entitled to $111,296,000 in damages, pre-judgment interest, post-judgment interest, and attorneys'

fees. Id.   ,r,r 5, 53-55; Quantum Award, ECF No. 1-3. 3
         But petitioners' successes before the Tribunal did not end this controversy.                        India's

challenge to the Merits Award-in which India is requesting a complete set-aside-is currently on

appeal to the Dutch Supreme Court. Claassens & Verkerk Deel.                   ,r 5.    And India has challenged

the Quantum Award by filing suit in The Hague District Court. Id.               ,r 4.   The Court is not aware of

a final decision in either Dutch proceeding. Devas itself is now subject to winding-up proceedings

and litigation in India about allegedly fraudulent conduct surrounding the Devas-Antrix


2See Agreement Between the Republic of India and the Republic of Mauritius for the Promotion and Reciprocal
Protection oflnvestments, in Investment Promotion and Protection Treaties: India/Mauritius (Int'! Ctr. for Settlement
oflnvestment Disps. 2010), ECF No. 1-8.
3 Separately; Devas- i~elf commenced arbitration against Antrix under:-the arbitration clause in their Agreement.
Pet. ,r 66. The International Chamber of Commerce ("ICC") heard this arbitration and, -on September 14, 2015,
awarded Devas $562,500,000 in damages for breach of contract (the "ICC Award"). Id The ICC Award did not
affect the Tribunal's holding toward petitioners, though the Tribunal mandated that the petitioners make efforts to
avoid receiving double compensation. Id (quoting Merits Award ,r,r 166; Quantum Award ,r 663(k)).
Devas then filed suit in the Western District of Washington to enforce the ICC Award. Devas Multimedia Priv. Ltd
v. Antrix Corp. Ltd, No. 2:18-cv-1360 {TSZ), 2020 WL 5569782 (W.D. Wash. Sept. 17, 2020). In November 2020,
that court entered judgment against Antrix for roughly $1.29 billion. Judgment, id, ECF No. 52. That decision is on
appeal at the Ninth Circuit. Devas Multimedia Priv. Ltd. v. Antrix Corp. Ltd, No. 20-36024 (9th Cir. Feb. 16, 2022).

                                                         3
Agreement. See Mot. to Stay 13-17; see generally Dutt Deel., ECF No. 23-29; Jayasimha Deel.,

ECFNo. 36.

          These pending lawsuits have not stopped petitioners from trying to enforce their initial

victory. They have filed lawsuits in Australia, Belgium, England, France, Luxembourg, and the

Southern District of New York praying for confirmation of the Merits and Quantum Awards.

See Compl. if 41, CC/Devas (Mauritius) Ltd. v. Air India, Ltd., No. I :21-cv-5601 (PGG) (S.D.N.Y.

June 28, 2021), ECF No. 1. 4 On January 13, 2021, that worldwide campaign reached the District

of Columbia. See Pet.            ,r 9.   After several months' delay (while petitioners served India with

process), India filed a motion to stay and a motion to dismiss. See Mot. to Stay; Mot. to Dismiss.

These motions are now ripe.

                                           II.    LEGAL STANDARD

          Part of the Federal Arbitration Act ("FAA"), 9 U.S.C. §§ 201-08, codifies the Convention

on the Recognition and Enforcement of Foreign Arbitral Awards (the "New York Convention," or

the "Convention"). Art. I, June 10, 1958, 21 U.S.T. 2517. These provisions require a district court

to confirm "an arbitral award falling under the Convention" unless "it finds one of the grounds for

refusal or deferral" specified in the Convention. 9 U.S.C. § 207. A district court carries "little

discretion in refusing or deferring enforcement of foreign arbitral awards" except for those grounds

"explicitly set forth in Article V of the Convention." Belize Soc. Dev 't v. Gov 't of Belize,

668 F.3d 724, 727 (D.C. Cir. 2012) (quoting TermoRio S.A. E.S.P. v. Electranta S.P., 487 F.3d

928,·,··935
   ;
               (D.C .. Cir... 2007)).
          ... ,., ....
               ,.:··   .-·   " . . ·.•




4 Last month, Judge Paul G. Gardephe of the Southern District of New York exercised discretion to stay the

confirmation proceedings before him pending this Court's decision. CC/Devas (Mauritius) ltd v. Air India, ltd,
No. l:21-cv-5601 (PGG), 2022 WL 355759 (S.D.N.Y. Feb. 4, 2022).

                                                         4
              Should the Convention apply, "a court may adjourn enforcement proceedings only on the

grounds explicitly set forth" in the Convention. Id. (citation omitted). The Convention permits a

district court to stay proceedings if"an application for the setting aside or suspension of the award

has been made to the competent authority." New York Convention art. VI. But a stay "should not

be lightly granted," for doing so may "impede[] the goals of arbitration-the expeditious resolution

of disputes and the avoidance of protracted and expensive litigation." Gretton Ltd. v. Republic of

Uzbekistan, No. 1:18-cv-1755 (JEB), 2019 WL 464793, at *2 (D.D.C. Feb. 6, 2019) (quoting

Europcar Italia, S.p.A. v. Maiellano Tours, Inc., 156 F.3d 310,317 (2d Cir. 1998)).

                                                                             III.           DISCUSSION

              India moves this Court to stay these proceedings until the related litigation in the

Netherlands and India has concluded. The Court agrees as to the Dutch proceedings. First, the

Court will explain why it may grant a stay without considering India's sovereign immunity.

Second, the Court will detail why this dispute should be stayed pending resolution of the Dutch

proceedings. Finally, the Court will discuss why it will not require India to post security. Because

a stay would promote judicial economy, respect international comity, and prevent hardship to

India, the Court will GRANT India's motion and temporarily stay this case.

                   A. The Court May Grant A Stay Before Deciding Its Jurisdiction

              India claims that it has not waived its sovereign immunity, which would divest this Court

of jurisdiction over this dispute. See Mot. to Dismiss 29-32. A court usually must evaluate its

jurisdiction before reaching the merits .of a case. See Steel Co. v. Citizens for a Better Env 't,
   :   . ..     . ,.•.• ,..   "   ,;   ." ... ' ' •   • ' .... ·:   . •- ...~.-.'!,;~•-:-


   '
523 U.S. 83, 94-95 (1998). But a court "may address certain nonjurisdictional, threshold issues

before examining jurisdictional questions." Kaplan v. Cent. Banko/the Islamic Republic ofIran,

896 F.3d 501,513 (2018). For"U]urisdiction is vital only if the court proposes to issue a judgment



                                                                                             5
on the merits." Pub. Citizen v. U.S. Dist. Court for the Dist. of Columbia, 486 F.3d 1342, 1348

(D.C. Cir. 2007) (quoting Sinochem Int'/ Co. Ltd. v. Malaysia Int'/ Shipping Co., 549 U.S. 422,

431 (2007)).

        Analyzing the propriety of a stay "involves no question relating to the merits of the

underlying dispute." Gretton, 2019 WL 464793, at *3. Accordingly, courts in this district have

held that staying a dispute about a foreign arbitral award is ''the type of threshold, non-merits,

nonjurisdictional question" that a court may decide before addressing its own jurisdiction. Cef

Energia, B. V. v. Italian Republic, No. 1:19-cv-3443 (KBJ), 2020 WL 4219786, at *4 (D.D.C.

July 23, 2020); see also, e.g., Novenergia II - Energy & Env't (SCA) v. Kingdom of Spain, No.

l:18-cv-1148 {TSC), 2020 WL 417794, at *2 (D.D.C. Jan. 27, 2020); Masdar Solar & Wind

CooperatiefU.A. v. Kingdom ofSpain, 397 F. Supp. 3d 34, 38-39 (D.D.C. 2019). The Court will

follow this practice and tum to India's motion to stay before assessing jurisdictional issues.

                  B. The Court Will Stay The Case In Light Of The Dutch Set-Aside Proceedings

        To begin with, the Court will consider a stay only as to the ongoing litigation in the

Netherlands.                    The proceedings in India involve allegations of fraud in the Devas-Antrix

Agreement and the disposition ofDevas as it winds up its business. See Jayasimha Deel. ,r,r 7, 15.

Petitioners have explained that the Indian court in these proceedings "lacks power to render a

judgment either enforcing or setting aside an arbitral award" and that "[t]he Indian Supreme Court

does not permit a re-examination of an arbitral tribunal's jurisdictional decisions." Dutt Deel. ,r 21.

India has. not challenged this interpretation in its briefing.
       ..   :·.· .• .. ,..•   '.,,   .   .   .. '   ..• ,   .,   ' . . .·   ,•;· .: :>.~·:.-r~
                                                                                                     See Mot. to Stay; Stay Reply;

Jayasimha Deel. Though the parties vigorously dispute the purpose of the Indian proceedings-

whether they serve to harass petitioners or represent a proper investigation into fraudulent




                                                                                                 6
conduct-those proceedings present different issues involving a different party. The Court will

therefore look only to the propriety of a stay as to the Dutch set-aside proceedings.

          The parties dispute the proper standard to apply to India's motion to stay. India asserts that

the Court should "exercise its inherent power to stay proceedings during parallel litigation in

another forum." Mot. to Stay 5 & n.3. Petitioners argue that the Court must apply the "non-

exclusive factors" listed in Europcar Italia, S.p.A. v. Maiellano Tours, Inc. to determine whether

a stay under the New York Convention is appropriate. Stay Resp. 14-15. The Court will decide

this case under its own inherent power. Because "the Court's own jurisdiction has yet to be

established,"CefEnergia, 2020 WL 4219786 at *4 (citations omitted), the Court is not in a position

to issue a stay under the Convention. Nonetheless, the Court will consider the Europcar factors

to inform its decision. See id.

                               i. The Court Will Stay The Case Under Its Inherent Powers

          A district court "possesses inherent powers" stemming from "the control necessarily vested

in courts to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases." Dietz v. Bouldin, 579 U.S. 40, 45 (2016) (quoting Link v. Wabash R. Co., 370 U.S. 626,

630-31 (1962)).                  The ability to stay litigation "is incidental to" these inherent powers.

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). So, "[w]hen arbitration between the parties is

required or ongoing, the court 'may order a stay of the judicial proceedings pending completion of

the arbitration process."' Hulley Enters. Ltd. v. Russian Fed'n (Hulley II), 502 F. Supp. 3d 144,

152 (D.D.C. 2020) (quoting Bledsoe v. Crowley, 849 F.2d 639,645 (D.C. Cir. 1988)).
    • .    ,• . . . . .   ,   . . .,   ...   ..   ....   .·   ·· ...•o1..-.·,.-:.




          A court exercising its power to stay a case must '"weigh competing interests and maintain

an even balance,' ... between the court's interests in judicial economy and any possible hardship

to the parties." Belize Soc. Dev't, 668 F.3d at 733-34 (quoting Landis, 299 U.S. at 254-55, 259).



                                                                                    7
The party seeking the stay bears the burden of proving any "hardship or inequity" that would result

if the litigation continued unabated "if there is even a fair possibility that the stay ... will work

damage to [someone] else." Hulley II, 502 F. Supp. 3d at 152 (quoting Landis, 299 U.S. at 255).

But this power comes with limits. A district court "abuses its discretion in ordering a stay 'of

indefinite duration in the absence of a pressing need."' Belize Soc. Dev't, 668 F.3d at 731-32

(quoting Landis, 299 U.S. at 255). The Court now turns to weighing the "competing interests" of

judicial economy and potential hardship. Hulley II, 502 F. Supp. 3d at 152 (quoting Landis, 299

U.S. at 24~5).

        Staying these proceedings would promote judicial economy. Dutch courts might annul the

Merits and Quantum Awards. Claassens & Verkerk Deel. ,r,r 15-16. When an "arbitration award

was lawfully nullified by the country in which the award was made," a party has "no cause of

action in the United States to seek enforcement of the award under either the FAA or the New

York Convention." TermoRio, 487 F.3d at 930. If India succeeds in the Dutch proceedings,

petitioners will lack a cause of action to enforce their award. See Hul/ey Enters. Ltd. v. Russian

Fed'n (Hulley I), 211 F. Supp. 3d 269, 282 (D.D.C. 2016). Issuing a stay might delay this

particular dispute. But any delay "would still likely be shorter than the possible delay that would

occur if this Court were to confirm the award and the [foreign court] were to then set it aside."

Masdar Solar, 397 F. Supp. 3d at 39 (citation omitted); see also TermoRio, 487 F.3d at 936

(refusing to enforce an arbitration award that had been vacated "by a competent authority in the

[s]tate in vvhich th~ .a".v.a~dwas made,~2: At the least, decisions in the Dutch proceedings "may

affect this Court's determinations ... by virtue of the persuasive value" of their reasoning.

Hulley I, 211 F. Supp. 3d at 284.




                                                 8
         A balance of the hardships also weighs in favor of a stay. Petitioners claim two types of

hardship. First, petitioners make a general assertion that a stay would needlessly prolong these

ten-year-old proceedings, thereby undermining the goal of arbitration to avoid protracted and

expensive litigation. Stay Resp. 21-22. Second, petitioners allude to a grand conspiracy by

India-that India will "concoct additional schemes to attack" petitioners and avoid enforcement.

Id. at 19-20. Neither of these concerns convinces the Court. True, the underlying arbitration has

lasted more than ten years. But the Tribunal issued the Quantum Award on October 13, 2020.

See Quantum Award. India would "undeniably be burdened" by challenging the validity of the

awards in separate forums and, if the Dutch courts later set the awards aside, "having to recover

assets seized" as a result of this Court's confirmation. Masdar Solar, 397 F. Supp. 3d at 40. 5

         In short, the facts before the Court merit staying the case until the Dutch proceedings

conclude. The Court is aware of petitioners' concerns that a stay would unduly delay these decade-

long proceedings. But this dispute presents "complex issues that must be determined prior to

enforcing the awards." Ce/ Energia, 2020 WL 4219786, at *6. The danger of a potential set-aside,

the difficulty of determining matters of foreign law currently being litigated in foreign courts, and

the hardship to India to litigate those matters simultaneously suggest that the Court should exercise

its inherent power to stay these proceedings. The Court will do so.




5 Petitioners also argue that this Court should deny a stay in light of an "order of exequatur" issued by The Hague

District Court. Stay Resp. 1. This exequatur order apparently "permits [p]etitioners to fully enforce the Quantum
Award against Indian property in the Netherlands" and is not affected "by India's ongoing appeal or its attempt to set
aside the Quantum Award." Champion Deel. ,r 7, ECF No. 23-2. But India's Dutch attorneys attest that the exequatur
order "does not prejudice the subsequent analysis" of any court in the set-aside proceedings. Claassens & Verkerk
Deel. 1 18. Since the Court's analysis focuses on the existence of those set-aside proceedings, the exequatur order
does not influence its decision.


                                                          9
                    ii.   The Europcar Factors Weigh In Favor OfA Stay

        Petitioners assert that, instead of considering a stay under the Court's inherent powers, the

Court must refer to the New York Convention's stay provisions. See Stay Resp. 14-15. Under

the New York Convention, "a district court may, 'ifit considers it proper,' adjourn-that is, impose

a stay of--confirmation proceedings if an application to vacate the award has been made in another

jurisdiction." LLC SPC Stileks v. Republic of Moldova, 985 F.3d 871, 879 (D.C. Cir. 2021)

(quoting New York Convention art. VI). The Court "has not ruled on its jurisdiction in this case,"

so it is "not in a position to issue a stay pursuant to the New York Convention." Hul/ey II,

502 F. Supp. 3d at 153 (quoting Hulley I, 211 F. Supp. 3d at 286). But the considerations used

when assessing stays under the New York Convention "are nonetheless instructive" to the Court's

analysis. Id.

       Courts in this District refer to the factors enumerated in Europcar Italia, S.p.A. v. Maiellano

Tours, Inc., when discussing whether a stay is warranted under the New York Convention. See,

e.g., Hulley II, 502 F. Supp. 3d at 153; Cef Energia, 2020 WL 4219786, at *6. Those factors are:

                (1) the general objectives of arbitration-the expeditious resolution
                    of disputes and the avoidance of protracted and expensive
                    litigation;

                (2) the status of the foreign proceedings and the estimated time for
                    those proceedings to be resolved;

                (3) whether the award sought to be enforced will receive greater
                    scrutiny in the foreign proceedings under a less deferential
                    standard of review;

                (4) the characteristics::.::of the foreign proceedings including
                    (i) whether they were brought to enforce an award (which would
                    tend to weigh in favor of a stay) or to set the award aside (which
                    would tend to weigh in favor of enforcement); (ii) whether they
                    were initiated before the underlying enforcement proceeding so
                    as to raise concerns of international comity; (iii) whether they
                    were initiated by the party now seeking to enforce the award in
                    federal court; and (iv) whether they were initiated under
                   circumstances indicating an intent to hinder or delay resolution
                   of the dispute;

               (5) a balance of the possible hardships to each of the parties, keeping
                   in mind that if enforcement is postponed under Article VI of the
                   Convention, the party seeking enforcement may receive
                   "suitable security" and that, under Article V of the Convention,
                   an award should not be enforced if it is set aside or suspended in
                   the originating country ... ; and

               (6) any other circumstances that could tend to shift the balance in
                   favor of or against adjournment.

Europcar, 156 F.3d at 317-18.        These factors "balance the Convention's policy favoring

confirmation of arbitral awards against the principle of international comity embraced by the

Convention." Novenergia II, 2020 WL 417794, at *4 (quoting Four Seasons Hotels & Resorts,

B. V. v. Consorcio Barr S.A., 377 F.3d 1164, 1172 (11th Cir. 2004)).

       The first and second Europcar factors "can be read together to pertain to the timing of

foreign proceedings" in light of arbitration's general purpose "to resolve disputes expeditiously."

Cef Energia, 2020 WL 4219786, at *6. Challenges to the Merits and Quantum Awards remain

pending before courts in the Netherlands. Claassens & Verkerk Deel. ,r,r 4-5. This timing might

counsel denying a stay. But if the Court denied a stay and the Dutch courts later set aside either

award, "protracted and expensive litigation" would result. Europcar, 156 F.3d at 317. Petitioners'

emphasis on the "lengthy timeline" of this dispute also falls flat. Stay Resp. 16. The Tribunal

issued the Quantum Award only on October 13, 2020. See Quantum Award. A stay in this dispute

will allow this "integral part" of the arbitration process "to run its course." CPConstruction

Pioneers Baugesellschaft Anstalt (Liechtenstein) v. Republic of Ghana, 578 F .2d 50, 54




                                                 11
(D.D.C. 2008); In re Arbitration of Certain Controversies Between Getma Int'/ & Republic of

Guinea, 142 F. Supp. 3d 110, 114 (D.D.C. 2015). 6 These factors weigh in favor of a stay.

         The third Europcar factor relates to the foreign proceedings' standard of review. The

"limited scope of review" permitted by the Convention "favors deference to proceedings in the

originating country" with less deferential standards ofreview because "a foreign court well-versed

in its own law is better suited to determine the validity of the award." Europcar, 156 F.3d at 317

(citation omitted). According to India's Dutch attorneys, Dutch courts "evaluate the existence,

validity, and scope of an arbitration agreement de novo." Claassens & Dekerk Deel. ,r 9; accord

Chevron Corp. v. Republic of Ecuador, 949 F. Supp. 2d 57, 72 (D.D.C. 2013). This probing

standard of review supports granting a stay. And in any event, the possibility that the Dutch courts

will set aside the award "weighs mildly in favor of[granting a] stay." Getma Int'/, 142 F. Supp. 3d

at 116 (alteration in original) (citation omitted).

         The fourth Europcar factor requires examining various characteristics of the foreign

proceedings. India brought the foreign proceedings to set aside an award, suggesting that the Court

should deny a stay and enforce the Tribunal's awards. See Europcar, 156 F.3d at 318. But, as

petitioners acknowledge, India began the set-aside proceedings years before this present case. Stay




6 The cases on petitioners' side of the ledger do not change the Court's conclusion. In LLC Komstroy v. Republic of
Moldova, the district court lifted a stay after the case had already been through an "appeal-reversal-remand round" in
French courts. No. 1:14-cv-1921 (CRC), 2018 WL 5993437, at *3-4 (D.D.C. Nov. 13, 2018). Here, the parties'
direct appeals of their disputes remain pending in Dutch courts. In Venco Imtiaz Construction Company v. Symbion
Power LLC, the district court emphasized that it "ha[d] no way of knowing whether an appeal in the [foreign]
pr~ceeding will be permitted at all, much less'how long any appeal might take." No. l:16~cv-1737 (IDB), 2017 WL
2374349, at *6 (D.D.C. May 31, 2017). Here, the parties have made clear that they intend to appeal decisions to the
Supreme Court of the Netherlands. And in G.E. Transport S.p.A. v. Republic of Albania, the parties expected an
appeal process to continue for four years past the date of the motion. 693 F. Supp. 2d 132, 135 (D.D.C. 2010). Here,
the Dutch appeals have proceeded expeditiously, and the parties have given no reason for the Court to expect
otherwise.




                                                         12
Resp. 19; Stay Reply 12. Deciding the issues in this present case may require assessing foreign

law. See, e.g., Mot. to Dismiss 23-27. Opining on these issues before the conclusion of the foreign

set-aside proceedings would disregard Europcar's focus on international comity. See Getma Int'l,

142 F. Supp. 3d 116-17 (collecting cases).        The Court also cannot find that the set-aside

proceedings reveal India's "intent to hinder or delay resolution" of this controversy. Europcar,

156 F.3d at 318. Take, for example, India's efforts to annul the Quantum Award. The Tribunal

issued the Quantum Award on October 13, 2020. Claassens & Verkerk Deel. ,r 4. India filed its

case seeking review of the Quantum Award on February 5, 2021. Id. Petitioners' allegations that

India has "harass[ed] and intimidate[d]" them through its actions in the Netherlands and India are

of no moment here. Stay Resp. 19. India appears to be pursuing potential remedies in the

Netherlands on a timely basis. This factor as a whole weighs in favor of a stay.

       The fifth and six Europcar factors relate to possible hardships if a stay issues and "any

other circumstances" that could counsel for or against a stay. Europcar, 156 F.3d at 318. As

explained above, India faces the potential hardship of litigating the same issues simultaneously in

multiple forums. And any rulings in this Court could be undone if the Dutch courts ultimately set

aside the Merits or Quantum Awards. These potential hardships outweigh petitioners' concern

that the litigation will be unduly delayed. Principles of international comity further support a stay.

Again, "United States courts generally and appropriately defer to the foreign courts selected by the

parties . . . to determine relevant issues according to their own law." - Hulley II,

50? F. Supp.}d at 157. J~terests of"iAt.~rnational comity and orderly litigation are best served by

imposing a stay" pending final judgment in foreign set-aside proceedings. Id. at 158. These factors -

weigh in favor of a stay.




                                                 13
           To sum up, India has shown a "pressing need" to justify staying this case until the Dutch

proceedings conclude. See Belize Soc. Dev't, 668 F.3d at 733. The interests of judicial economy,

international comity, and potential hardship to the parties militate toward granting a stay under the

Court's inherent powers. The Europear factors similarly weigh in favor of a stay. This Court will,

accordingly, stay these proceedings pending final judgment in the Dutch set-aside proceedings.

                 C. The Court Will Not Require India To Post Security

           Finally, petitioners ask this Court to order India to post security. Under Article VI of the

New York Convention, a court may require a party seeking a stay to post "suitable security."

See New York Convention art. VI. Petitioners contend that without security, India will engage in

"ceaseless attacks" and "mobiliz[ation] of its nominally independent judiciary" to initiate "sham

proceedings" miring petitioners and Devas in litigation. Id. The Court will not do so. The Court

has not decided whether it has jurisdiction over this dispute, so granting security under the

Convention would be premature. And regardless of jurisdiction, as plaintiffs concede, courts in

this Circuit "[o]rdinarily ... [do not] require foreign sovereigns to post security." Stay Resp. 25.

Foreign sovereigns "are presumably solvent and will comply with legitimate orders issued by

courts in this country or in [their home jurisdiction]." Cef Energia, 2020 WL 4219786, at *7

(alteration in original) (internal quotation marks omitted)                (quoting Novenergia II,

2020 WL 417794, at *6). And the Quantum Award includes post-judgment interest to compensate

petitioners for any delay. Quantum Award          ,r 663(g)-(h).   India shall not be required to post

sequrity        in this case. ..
   I .·. •.. ., ...•.•··:····...


                                        IV.     CONCLUSION

           This Court will not short-circuit the pending litigation in the Netherlands by sticking its

hands into this dispute. In light ofthe interest ofjudicial economy, respect for international comity,



                                                   14
and potential hardship to the parties, the Court will GRANT the Republic oflndia's motion to stay

the present case. This present case will be STAYED pending further order of the Court. Mindful

that indefinite stays are disfavored, see Belize Soc. Dev 't, 668 F.3d at 733 , the Court will enter a

separate order this date requiring regular status reports on the proceedings in the Netherlands.

Should petitioners prevail in those proceedings, the Court will promptly turn to the merits of this

case.




Date: March 7-Af , 2022
                                                              Royce C. Lamberth
                                                              United States District Judge




                                                 15